Opinion by
Judge MacPhail,
This is an appeal from an opinion and order of the Honorable Patrick J. Toole of the Court of Common Pleas of Luzerne County which affirmed an order of the Workmen’s Compensation Appeal Board affirming a referee’s order denying benefits.
As noted in Judge Toole’s opinion, this case is before us a second time as the result of proceedings following a remand order of our Supreme Court. Williams v. Spaulding Bakeries, Inc., 464 Pa. 29, 346 A.2d 3 (1975). The narrow specific issue to he decided on remand was whether Claimant’s disease was peculiar to his occupation by the “characteristics of its manifestation,” a test first set forth in Utter v. Asten-Hill Mfg. Co., 453 Pa. 401, 309 A.2d 583 (1973).
*334. After a hearing, the referee found that Claimant failed to meet his burden of proving that his disease was peculiar' by the characteristics of its manifestation. The Board affirmed that conclusion. On appeal, the trial court accurately described its scope of review and concluded that neither the referee nor the Board had capriciously disregarded competent evidence in reaching that result. Our own careful review of the record leads us to the same conclusion.
In our judgment, Judge Toole’s opinion has ably resolved the only issue presented by the remand order from the Supreme Court. Accordingly, we will affirm on the opinion of the trial court reported at 69 Luzerne 10 (1978).
Order
And Now, this 15th day of November, 1979, the order of the Court of Common Pleas of Luzerne County, dated December 11, 1978, is affirmed.